UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                        No. 21-1092


MARIE THERESE ASSA’AD-FALTAS, MD, MPH, for herself and classes she
represents,

                     Plaintiff - Appellant,

              v.

HENRY DARGAN MCMASTER, South Carolina’s Governor; and any and all of
their necessary agents; each solely in his official capacity and solely for prospective
relief; ALAN M. WILSON, SC Attorney General; and any and all of their necessary
agents; each solely in his official capacity and solely for prospective relief; JAY
LUCAS, or his successor, SC House Speaker; and any and all of their necessary
agents; each solely in his official capacity and solely for prospective relief;
DONALD W. BEATTY, SC Chief Justice; and any and all of their necessary agents;
each solely in his official capacity and solely for prospective relief,

                     Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Terry L. Wooten, Senior District Judge. (3:20-cv-01809-TLW)


Submitted: July 20, 2021                                            Decided: July 22, 2021


Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Marie Therese Assa’ad-Faltas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Marie Therese Assa’ad-Faltas appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing without prejudice, after a review

pursuant to 28 U.S.C. § 1915, Assa’ad-Faltas’ 42 U.S.C. § 1983 action. * We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Assa’ad-Faltas v. McMaster, No. 3:20-cv-01809-TLW (D.S.C.

Dec. 18, 2020). We deny Assa’ad-Faltas’ motion to place this appeal in abeyance. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               AFFIRMED




       *
        Although the district court dismissed Assa’ad-Faltas’ action without prejudice, we
have jurisdiction over this appeal. See Bing v. Brivo Sys., LLC, 959 F.3d 605, 612 (4th Cir.
2020), cert. denied, 141 S. Ct. 1376 (2021).

                                             3